Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is made by and
between Oasis Petroleum Inc., a Delaware corporation (the “Company”), and Thomas
B. Nusz (“Employee”), effective as of March 1, 2012 (the “Effective Date”).

WHEREAS, the Company currently employs Employee as its Chairman and Chief
Executive Officer;

WHEREAS, the Company and Employee previously entered into that certain
Employment Agreement (the “2010 Agreement”) effective as of June 18, 2010 (the
“Original Effective Date”);

WHEREAS, the Company and Employee desire to amend the 2010 Agreement in certain
respects and to accordingly enter into this Agreement to amend and replace the
2010 Agreement in its entirety, effective as of the Effective Date;

WHEREAS, the Company desires to continue to employ Employee, and Employee
desires to continue to be employed by the Company and to commit himself to serve
the Company on the terms herein provided.

NOW, THERFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Employment. The Company shall continue to employ Employee, and Employee
accepts continued employment with the Company, upon the terms and conditions set
forth in this Agreement. Unless earlier terminated pursuant to Section 4 below,
the initial term of this Agreement shall begin on the Effective Date and end on
the third anniversary of the Effective Date (the “Initial Term”). The Company
and Employee may agree to an extension of this term pursuant to Section 9(a) if
the Company gives notice at least 30 days prior to the end of the Initial Term
or any applicable extended term to Employee of the Company’s desire to so extend
the term and Employee agrees to such extension prior to the end of the
applicable term (each such extended period shall be an “Extension Term,” and
each Extension Term, if any, together with the Initial Term, shall be the
“Term,” in both cases subject to earlier termination pursuant to Section 4
below). In the event that the Initial Term (or an Extension Term, if applicable)
is not renewed and Employee’s employment has not earlier terminated pursuant to
Section 4 below, then Employee’s employment shall end on the last day of the
Term. A termination of Employee’s employment and the Term that occurs by reason
of the Company declining to give notice extending the Term shall be considered a
termination without Cause for purposes of Section 4.

2. Position and Duties; Exclusive Compensation and Services.

(a) During the Term, Employee shall hold the title of Chairman and Chief
Executive Officer. The Company and Employee agree that the Employee shall have
duties and responsibilities consistent with the position set forth above in a
company the size and of the nature of the Company, and such other duties and
authority that are assigned to Employee from time to



--------------------------------------------------------------------------------

time by the Company’s Board of Directors (the “Board”). Employee shall report to
the Board. All services that Employee may render to the Company or any of its
Affiliates in any capacity during the Term shall be deemed to be services
required by this Agreement and the consideration for such services is that
provided for in this Agreement.

(b) During the Term, Employee agrees to devote his full business time and
attention to the business and affairs of the Company, unless Employee notifies
the Board in advance of Employee’s intent to engage in other paid work and
receives the Board’s express written consent to do so. Notwithstanding the
foregoing, so long as such activities do not conflict with the Company’s
interests, interfere with Employee’s duties and responsibilities or violate
Employee’s obligations hereunder, Employee will not be prohibited from
(i) managing his personal, financial, and legal affairs; (ii) engaging in
professional, charitable or community activities or organizations or
(iii) serving on the boards of directors, or advisory boards of directors, of
for-profit corporations, so long as Employee secures the Board’s approval.

(c) During the Term, Employee agrees to comply with and, where applicable,
enforce the policies of the Company, including without limitation such policies
with respect to legal compliance, conflicts of interest, confidentiality,
professional conduct and business ethics as are from time to time in effect.
Employee shall cooperate with any investigation or inquiry authorized by the
Board or conducted by a governmental authority related to the Company’s or an
Affiliate’s business or the Employee’s conduct related to the Company or an
Affiliate.

3. Compensation.

(a) Base Salary. During the Term, Employee’s base salary shall be at the
annualized rate of $450,000, which salary may be increased (but not decreased
without the Employee’s written consent) by the Board (or a designated committee
thereof) in its discretion (the “Base Salary”), which Base Salary shall be
payable in regular installments in accordance with the Company’s general payroll
practices.

(b) Annual Bonus. During the Term, Employee shall be eligible to receive an
annual performance bonus payment (a “Performance Bonus”) for each calendar year
pursuant to an annual cash performance bonus program (the “Bonus Plan”).
Pursuant to the terms of the Bonus Plan, each annual Performance Bonus shall be
payable based on the achievement of reasonable performance targets established
in accordance herewith, and for each calendar year Employee’s target Performance
Bonus shall be equal to 120% of Employee’s annual Base Salary in effect on the
last day of the applicable calendar year (the “Target Performance Bonus”);
provided, that the percentage of Employee’s annual Base Salary that applies for
purposes of determining Employee’s Target Performance Bonus for a given year may
be increased above 120% (but not decreased without the Employee’s written
consent) by the Board (or a designated committee thereof) in its discretion. For
each calendar year, the Board and the Employee will mutually determine and will
establish in writing (i) the applicable performance targets, (ii) the percentage
of annualized Base Salary payable to Employee if some lesser or greater
percentage of the target annual performance is achieved, and (iii) such other
applicable terms and conditions of the Bonus Plan necessary to satisfy the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). Except as otherwise provided in Section 5, any Performance Bonus
that Employee becomes entitled to receive (as a result of the applicable

 

2



--------------------------------------------------------------------------------

performance targets ultimately being achieved) will be deemed earned on the last
day of the calendar year to which such bonus relates and will be paid to
Employee as soon as administratively feasible following preparation of the
Company’s unaudited financial statements for the applicable calendar year, but
in no event later than March 15 of the calendar year following the calendar year
to which such Performance Bonus relates. For purposes of clarity, the reference
in the preceding sentence to a Performance Bonus being deemed “earned” on the
last day of the calendar year applies to a calendar year for which Employee is
employed on the last day of the calendar year.

(c) Employee Benefits. Employee will be entitled during the Term to receive such
welfare benefits and other fringe benefits (including, but not limited to
vacation, financial and tax planning assistance, medical, dental, life
insurance, 401(k) and other employee benefits and perquisites, such as club
membership dues) as the Company may offer from time to time to similarly
situated executive level employees, subject to applicable eligibility
requirements. The Company shall not, however, by reason of this Section 3(c), be
obligated to refrain from changing, amending, or discontinuing any such benefit
plan or program, on a prospective basis, so long as any such changes are
similarly applicable to similarly situated employees of the Company.

(d) Business Expenses. The Company shall reimburse Employee for all reasonable
expenses incurred by him in the course of performing his duties during the Term
to the extent consistent with the Company’s written policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses (“Business Expenses”). Notwithstanding any
provision in this Agreement to the contrary, the amount of Business Expenses for
which Employee is eligible to receive reimbursement during any calendar year
shall not affect the amount of Business Expenses for which Employee is eligible
to receive reimbursement during any other calendar year within the Term.
Reimbursement of Business Expenses under this Section 3(d) shall generally be
made within two weeks of Employee’s submission of expense reports pursuant to
Company policy, but in no event later than March 15 of the calendar year
following the calendar year in which the expense was incurred. Employee is not
permitted to receive a payment or other benefit in lieu of reimbursement under
this Section 3(d).

(e) Long Term Incentive Compensation. Employee may, as determined by the Board
(or a designated committee thereof) in its sole discretion, periodically receive
grants of stock options or other equity or non-equity related awards pursuant to
the Company’s long-term incentive plan(s), subject to the terms and conditions
thereof. Any grants previously awarded to Employee pursuant to the Company’s
long-term incentive plan(s) that are outstanding on the Effective Date hereof
shall continue to be governed by the terms and conditions of such plan(s).

4. Termination of Employment. Unless otherwise agreed to in writing by the
Company and Employee, Employee’s employment hereunder may be terminated under
the following circumstances:

(a) Death. Employee’s employment hereunder shall terminate upon his death.

(b) Inability to Perform. Employee’s employment may be terminated by the Company
if Employee has incurred a Disability. For purposes of this Agreement,
“Disability”

 

3



--------------------------------------------------------------------------------

means Employee’s inability to perform the essential functions of Employee’s
position with or without reasonable accommodation, if required by law, due to
physical or mental impairment. The existence of any such Disability shall be
certified by a physician acceptable to both the Company and Employee. If the
parties are not able to agree on the choice of a physician, each party shall
select a physician who, in turn, shall select a third physician to render such
certification. In no event will Employee’s employment be terminated as a result
of Disability pursuant to this Section 4(b) until at least 180 consecutive days
of paid leave have elapsed and the Company has provided Employee with at least
thirty days’ advance written notice of termination. During the 180 days of paid
leave, the Company may offset the payment of Employee’s Base Salary then in
effect by the amount of any short-term or long-term disability benefits Employee
receives pursuant to Section 3(c) above.

(c) Termination by the Company. The Company may terminate Employee’s employment
with or without Cause. For purposes of this Agreement, the term “Cause” means
Employee (i) has been convicted of a misdemeanor involving moral turpitude or a
felony, (ii) has engaged in grossly negligent or willful misconduct in the
performance of his duties for the Company, which actions have had a material
detrimental effect on the Company, (iii) has breached any material provision of
this Agreement, (iv) has engaged in conduct which is materially injurious to the
Company (including, without limitation, misuse or misappropriation of the
Company’s funds or other property), or (v) has committed an act of fraud,
provided, however, that the Company must give Employee written notice of the
acts or omissions constituting Cause within 60 days after an officer of the
Company (other than Employee) first learns of the occurrence of such event, and
no termination shall be for Cause under clauses (ii), (iii), (iv), or
(v) contained in this Section 4(c) unless and until Employee fails to cure such
acts or omissions within 30 days following receipt of such written notice.

(d) Termination by Employee. Employee may, upon giving the Company no less than
30 days’ advance written notice, terminate Employee’s employment without Good
Reason or for Good Reason. For purposes of this Agreement, the term “Good
Reason” shall mean, without the express written consent of Employee, the
occurrence of one of the following arising on or after the Effective Date, as
determined in a manner consistent with Treasury Regulation § 1.409A-1(n)(2)(ii):
(i) a material reduction in Employee’s base compensation, (ii) a material
diminution in Employee’s authority, duties or responsibilities, (iii) a
permanent relocation in the geographic location at which Employee must perform
services to a location more than 50 miles from the location at which Employee
normally performed services immediately before the relocation; (iv) a
requirement that Employee report to an officer or employee instead of the Board;
or (v) any other action or inaction that constitutes a material breach by the
Company of this Agreement. Neither a transfer of employment among the Company
and any of its Affiliates nor the Company or an Affiliate entering into a
co-employer relationship with a personnel services organization constitutes Good
Reason. In the case of Employee’s allegation of Good Reason, (A) Employee shall
provide notice to the Company of the event alleged to constitute Good Reason
within 60 days after the occurrence of such event, and (B) the Company shall
have the opportunity to remedy the alleged Good Reason event within 30 days from
receipt of notice of such allegation. If not remedied within that 30-day period,
Employee may submit a Notice of Termination pursuant to Section 5(e), provided
that the Notice of Termination must be given no later than 100 days after the
expiration of such 30 day period; otherwise, Employee is deemed to have accepted
such event, or the Company’s remedy of such event, that may have given rise to
the

 

4



--------------------------------------------------------------------------------

existence of Good Reason; provided, however, such acceptance shall be limited to
the occurrence of such event and shall not waive Employee’s right to claim Good
Reason with respect to future similar events.

(e) Investigation; Suspension. The Company may suspend Employee with pay pending
an investigation authorized by the Company or a governmental authority or a
determination by the Company whether Employee has engaged in acts or omissions
constituting Cause, and such paid suspension shall not constitute Good Reason or
a termination of this Agreement or Employee’s employment.

5. Compensation Upon Termination.

(a) For Cause or Without Good Reason. In the event Employee’s employment is
terminated by the Company for Cause or by the Employee without Good Reason, the
Company shall pay to Employee (i) any unpaid portion of the Base Salary through
the Date of Termination at the rate then in effect, (ii) any unpaid Performance
Bonus earned in the calendar year prior to the Date of Termination,
(iii) unreimbursed Business Expenses through the Date of Termination, and
(iv) such employee benefits, if any, as to which Employee may be entitled
pursuant to the terms governing such benefits. The amounts, if any, set forth in
(i), (ii), (iii), and (iv) shall be collectively referred to herein as the
“Accrued Payments”. The Accrued Payments shall be paid at the time and in the
manner required by applicable law but in no event later than 30 business days
after the Date of Termination, with the exception of (ii), which shall be paid
at the time provided in and in accordance with Section 3(b).

(b) Without Cause or For Good Reason. In addition to the Accrued Payments, in
the event Employee’s employment is terminated by the Company without Cause or by
Employee for Good Reason and such termination constitutes a “separation from
service” (as defined in Section 5(i)), the Company shall pay to Employee an
amount equal to the Performance Bonus that Employee would have been entitled to
receive pursuant to Section 3(b) hereof for the calendar year of termination,
multiplied by a fraction, the numerator of which is the number of days during
which Employee was employed by the Company in the calendar year of Employee’s
termination, and the denominator of which is 365 (the “Pro-Rata Bonus”), payable
as soon as administratively feasible following preparation of the Company’s
unaudited financial statements for the applicable calendar year, but in no event
later than March 15 of the calendar year following the calendar year to which
such Performance Bonus relates. In addition, the Company shall provide Employee
with the following (the “Severance Package”), contingent upon Employee
satisfying the Severance Conditions, as defined below:

(i) Payment of an amount (the “Separation Payment”), payable at the time and in
the manner provided below in this Section 5(b), equal to the sum of:

(A) the aggregate amount of Base Salary as of the Date of Termination or, if
greater, before any reduction not consented to by Employee, that would have been
paid to Employee if he had continued performing services pursuant to this
Agreement for the remainder of the then-current Term (or, if greater, the
equivalent of twenty-four (24) months of Employee’s Base Salary as of the Date
of Termination or, if greater, before any reduction not consented to by
Employee), plus

 

5



--------------------------------------------------------------------------------

(B) the aggregate of each Target Performance Bonus, calculated based on
Employee’s Base Salary in effect on the Date of Termination or, if greater,
before any reduction not consented to by Employee, that Employee would have been
eligible to receive if he had continued performing services pursuant to this
Agreement for the remainder of the then-current Term (or, if greater, two times
the Target Performance Bonus, calculated based on Employee’s Base Salary in
effect on the Date of Termination or, if greater, before any reduction not
consented to by Employee, that Employee would have been eligible to receive for
the calendar year of termination if Employee had continued performing services
pursuant to this Agreement for the remainder of the calendar year of
termination; plus

(ii) Pay or reimburse on a monthly basis the premiums required to continue
Employee’s group health care coverage for a period of 18 months following
Employee’s Date of Termination, under the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided that
Employee elects to continue and remains eligible for these benefits under COBRA;
plus

(iii) Immediate vesting of all unvested equity awards under the Company’s 2010
Long Term Incentive Plan or other plans of the Company as of the Date of
Termination, regardless of any other established vesting schedule, such that all
remaining unvested equity awards shall be fully vested on the Date of
Termination (except to the extent the terms of any such equity awards explicitly
provide that accelerated vesting upon a without Cause or Good Reason termination
is not intended).

To receive the Severance Package, Employee must execute and return to the
Company on or prior to the 50th day following the Date of Termination a waiver
and release of claims agreement in the Company’s customary form, which shall
exclude claims for indemnification, claims for coverage under officer and
director policies, and claims as a stockholder of the Company and which may be
amended by the Company to reflect changes in applicable laws and regulations
(the “Release”), and where applicable, not timely revoke such Release (the
“Severance Conditions”).

The Separation Payment shall be paid as follows:

(A) If the Separation Payment is greater than the Section 409A Exempt Amount
(defined below), then —

(1) the Section 409A Exempt Amount shall be paid in substantially equal monthly
installments over a period of twelve (12) months beginning on the first payroll
date which occurs on or after the 60th day following the Date of Termination,
and

 

6



--------------------------------------------------------------------------------

(2) the excess of the Separation Payment over the Section 409A Exempt Amount
shall be paid in a single lump sum no later than 60 days after the Date of
Termination.

For purposes of this Agreement, the “Section 409A Exempt Amount” is two times
the lesser of (x) Employee’s annualized compensation based upon the annual rate
of pay for services provided to the Company for the calendar year preceding the
calendar year in which Employee has a “separation from service” (as defined in
Section 5(i)) with the Company (adjusted for any increase during that year that
was expected to continue indefinitely if Employee had not separated from
service) or (y) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
Employee has a separation from service.

(B) If the Separation Payment is equal to or less than the Section 409A Exempt
Amount, then the Separation Payment shall be paid in equal monthly installments
over a period of months (limited to 24 such months) determined by dividing
(x) the Separation Payment by (y) the Employee’s Monthly Base Salary as of the
Date of Termination, commencing in payment on the first day of the third month
following the Date of Termination, provided that the Date of Termination
constitutes a “separation from service” (as defined in Section 5(i)).

(c) Death or Disability. In the event Employee’s employment terminates by reason
of his death or Disability, Employee (or his estate) shall be entitled to
receive:

(i) the Accrued Payments;

(ii) a Pro-Rata Bonus for the calendar year of termination, payable as soon as
administratively feasible following preparation of the Company’s unaudited
financial statements for the applicable calendar year, but in no event later
than March 15 of the calendar year following the calendar year to which such
Performance Bonus relates; and

(iii) provided Employee satisfies the Severance Conditions, (A) an amount
equivalent to twelve (12) months of Employee’s Base Salary as of the Date of
Termination, or, if greater, before any reduction not consented to by Employee,
payable in a lump sum within 60 days of the Date of Termination; and (B) pay or
reimburse on a monthly basis the premiums required to continue Employee’s group
health care coverage for a period of 18 months following Employee’s Date of
Termination, under the applicable provisions of COBRA, provided that Employee or
his dependents, as applicable, elect to continue and remain eligible for these
benefits under COBRA.

(d) Exclusive Compensation and Benefits. The compensation and benefits described
in this Section 5 or in Section 6 as applicable, along with the associated terms
for payment, constitute all of the Company’s obligations to Employee with
respect to the termination of Employee’s employment. Nothing in this Agreement,
however, is intended to limit any earned, vested benefits (other than any
entitlement to severance or separation pay, if any) that Employee

 

7



--------------------------------------------------------------------------------

may have under the applicable provisions of any benefit plan of the Company in
which Employee is participating on the Date of Termination, any rights Employee
may have to continue or convert coverage under certain employee benefit plans in
accordance with the terms of those plans and applicable law, or any rights
Employee may have under long-term incentive or equity compensation plan.

(e) Notice of Termination. Any termination of Employee’s employment occurring in
accordance with the terms of this Section 5 (other than by reason of Employee’s
death) shall be communicated to the other party by written notice that
(i) indicates the specific termination provisions of this Agreement relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for the termination, and (iii) specifies the Date of Termination
(a “Notice of Termination”), and that is delivered to the other party in
accordance with Section 9(i) of this Agreement.

(f) Date of Termination. For purposes of this Agreement, “Date of Termination”
means the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be; provided, however that if Employee’s
employment is terminated by reason of his death, the Date of Termination shall
be the date of death of Employee.

(g) Deemed Resignations. Unless otherwise agreed to in writing by the Company
and Employee prior to termination of Employee’s employment, any termination of
Employee’s employment shall constitute an automatic resignation of Employee from
all positions he then holds as an employee, officer, director, manager or other
service provider of the Company and each Affiliate of the Company.

(h) Offset. Employee agrees that the Company may set off against, and Employee
authorizes the Company to deduct from, any payments due to Employee, or to his
estate, heirs, legal representatives, or successors, any amounts which may be
due and owing to the Company or an Affiliate by Employee, whether arising under
this Agreement or otherwise; provided that no such offset may be made with
respect to amounts payable that are subject to the requirements of Section 409A
of the Code unless the offset would not result in a violation of the
requirements of Section 409A of the Code.

(i) Application of Section 409A. The amounts payable pursuant to Sections 5 and
6 of this Agreement are intended to comply with the short-term deferral
exception and/or separation pay exception to Section 409A of the Code.
Notwithstanding the foregoing, no amount payable pursuant to this Agreement
which constitutes a “deferral of compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until Employee has incurred
a “separation from service” within the meaning of the Section 409A Regulations.
Furthermore, to the extent that Employee is a “specified employee” within the
meaning of the Section 409A Regulations as of the date of Employee’s separation
from service, no amount that constitutes a deferral of compensation which is
payable on account of Employee’s separation from service shall be paid to
Employee before the date (the “Delayed Payment Date”) which is first day of the
seventh month after the date of Employee’s separation from service or, if
earlier, the date of Employee’s death following such separation from service.
All such amounts that would, but for this Section 5(i), become payable prior to
the Delayed Payment Date will be accumulated and paid on the Delayed Payment

 

8



--------------------------------------------------------------------------------

Date. No interest will be paid by the Company with respect to any such delayed
payments. For purposes of Section 409A of the Code, each payment or amount due
under this Agreement shall be considered a separate payment, and Employee’s
entitlement to a series of payments under this Agreement is to be treated as an
entitlement to a series of separate payments.

6. Change in Control.

(a) Upon the occurrence of a Change in Control (as defined in the Company’s 2010
Long Term Incentive Plan) during the Term, all unvested equity awards under the
Company’s 2010 Long Term Incentive Plan or other plans of the Company as of such
date shall become immediately vested, regardless of any other established
vesting schedule, such that all remaining unvested equity awards shall be fully
vested on the date of such Change in Control (except to the extent the terms of
any such equity awards explicitly provide that accelerated vesting upon a Change
in Control is not intended). In addition, if a Change in Control occurs during
the Term and (x) Employee is terminated by the Company for any reason other than
for Cause within two years following such Change in Control or (y) Employee
terminates employment for Good Reason within two years following such Change in
Control, and any such termination constitutes a separation from service (as
defined in Section 5(i)), then, the Company shall, in addition to providing
Employee with the Accrued Payments:

(i) Pay Employee within 60 days following the Date of Termination, a lump sum
payment equal to the sum of (A) 2.99 times Employee’s annual rate of Base Salary
as of the Date of Termination or, if greater, before any reduction not consented
to by Employee; plus (B) 2.99 times the greater of either (1) an amount equal to
the Target Performance Bonus Employee would have been eligible to receive
pursuant to Section 3(b) hereof for the calendar year of termination if Employee
had continued performing services pursuant to this Agreement for the remainder
of the calendar year of termination, or (2) an amount equal to the average
Performance Bonus paid (or payable) to Employee for the two calendar years
preceding the Date of Termination or, if Employee was employed for less than two
full calendar years, for the calendar year preceding the Date of Termination;
plus

(ii) Pay or reimburse on a monthly basis the premiums required to continue
Employee’s group health care coverage for a period of 18 months following
Employee’s separation date, under COBRA, provided that Employee elects to
continue and remains eligible for these benefits under COBRA;

provided, that, nothing in this Section 6 shall relieve the Company or any
successor-in-interest thereof of its obligation to continue, following any
Change in Control, to provide Employee with the compensation due pursuant to
Section 3 of this Agreement or to otherwise comply with its obligations
hereunder in the event Employee’s service continues pursuant to this Agreement
following the occurrence of such Change in Control; provided, further, that, in
the event Employee is terminated simultaneously with the occurrence of a Change
in Control or within two years thereof, Employee shall be entitled to receive
the greater of the payments or benefits provided under Section 5(b) of this
Agreement and this Section 6(a), which receipt shall be conditioned upon
Employee’s satisfaction of the Severance Conditions.

 

9



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, if Employee is a
“disqualified individual” (as defined in Section 280G(c) of the Code), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits which Employee has the right to receive from the Company
or any of its affiliates, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the payments and benefits provided for in
this Agreement shall be either (a) reduced (but not below zero) so that the
present value of such total amounts and benefits received by Employee from the
Company and its affiliates will be one dollar ($1.00) less than three times
Employee’s “base amount” (as defined in Section 280G(b)(3) of the Code) and so
that no portion of such amounts and benefits received by Employee shall be
subject to the excise tax imposed by Section 4999 of the Code or (b) paid in
full, whichever produces the better net after-tax position to Employee (taking
into account any applicable excise tax under Section 4999 of the Code and any
other applicable taxes). The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing, first, payments or benefits to be paid in
cash hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided
in-kind hereunder in a similar order. The determination as to whether any such
reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made by the Company in good faith. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
its affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times Employee’s base amount, then Employee shall
immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Section 6(b) shall require the
Company to be responsible for, or have any liability or obligation with respect
to, Employee’s excise tax liabilities under Section 4999 of the Code, if any.

7. Protection of Information.

(a) Disclosure to and Property of the Company. All information, trade secrets,
designs, ideas, concepts, improvements, product developments, discoveries and
inventions, whether patentable or not, that are conceived, made, developed or
acquired by Employee, individually or in conjunction with others, during the
term of his employment (whether during business hours or otherwise and whether
on the Company’s premises or otherwise) that relate to the Company’s or any of
its wholly-owned subsidiaries’ business, products or services and all writings
or materials of any type embodying any such matters (collectively, “Confidential
Information”) shall be disclosed to the Company, and are and shall be the sole
and exclusive property of the Company. Confidential Information does not,
however, include any information that is available to the public other than as a
result of any unauthorized act of Employee.

(b) No Unauthorized Use or Disclosure. Employee agrees that Employee will
preserve and protect the confidentiality of all Confidential Information and
work product of the Company and its wholly-owned subsidiaries, and will not, at
any time during or after the termination of Employee’s employment with the
Company, make any unauthorized disclosure of, and shall not remove from the
Company premises, and will use reasonable efforts to prevent the removal from
the Company premises of, Confidential Information or work product of the Company
or its wholly-owned subsidiaries, or make any use thereof, in each case, except
in the

 

10



--------------------------------------------------------------------------------

carrying out of Employee’s responsibilities hereunder. Employee shall have no
obligation hereunder to keep confidential any Confidential Information if and to
the extent disclosure thereof is specifically required by law; provided,
however, that in the event disclosure is required by applicable law and Employee
is making such disclosure, Employee shall provide the Company with prompt notice
of such requirement, and shall use commercially reasonable efforts to give such
notice prior to making any disclosure so that the Company may seek an
appropriate protective order.

(c) Remedies. Employee acknowledges that money damages would not be a sufficient
remedy for any breach of this Section 7 by Employee, and the Company or its
wholly-owned subsidiaries shall be entitled to enforce the provisions of this
Section 7 by obtaining an order for specific performance and/or injunctive
relief as remedies for any such breach or threatened breach, including but not
limited to an order terminating payments owing to Employee under this Agreement.
Such remedies shall not be deemed the exclusive remedies for a breach of this
Section 7, but shall be in addition to all remedies available at law or in
equity to the Company, including the recovery of damages from Employee and
remedies available to the Company pursuant to other agreements with Employee.

(d) No Prohibition. Nothing in this Section 7 shall be construed as prohibiting
Employee, following the termination of the Prohibited Period (as defined below),
from being employed by any Competing Business (as defined below) or engaging in
any Prohibited Activity (as defined below); provided, that during such
employment or engagement Employee complies with his obligations under this
Section 7.

8. Non-Competition and Non-Solicitation.

(a) Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(i) “Affiliate” shall mean an individual or entity that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a specified individual or entity.

(ii) “Competing Business” means any business, individual, partnership, firm,
corporation or other entity engaged in oil and gas exploration and production.

(iii) “Prohibited Activity” means any service or activity on behalf of a
Competing Business that involves the planning, management, supervision, or
providing of services that are substantially similar to those services Employee
provided to the Company within the last 12 months of Employee’s employment with
the Company.

(iv) “Prohibited Period” means the Term and the 12 month period following the
termination of Employee’s employment with the Company.

(v) “Restricted Area” means any area within a six (6) mile radius of the
boundary of any existing leasehold or other property of the Company or its
Affiliates, either during the Term or as of the Employee’s Date of Termination.
The parties stipulate

 

11



--------------------------------------------------------------------------------

that the forgoing is a reasonable area restriction because the area identified
is the market area with respect to which Employee will help the Company provide
its products and services, help analyze, and/or receive access to Confidential
Information.

(b) Protective Covenants and Restrictions. Acknowledging delivery of
Confidential Information and that such Confidential Information is vital to
Employee’s continued performance of services to the Company and acknowledging
that the Company is delivering and will deliver the Confidential Information
partly in reliance on the protective covenants and restrictions set forth
herein, Employee agrees that the following protective covenants are reasonable
and necessary for the protection of the Company’s legitimate business interests,
do not create any undue hardship on Employee, and are not contrary to the public
interest:

(i) Non-compete. Employee expressly covenants and agrees that, during the
Prohibited Period, he will not engage in any Prohibited Activity in the
Restricted Area. Notwithstanding the foregoing, in the event Employee resigns
his employment or is terminated, for any reason, on or after a Change in
Control, Employee shall have no obligations to comply with this Section 8(b)(i).

(ii) Non-solicitation. Employee further expressly covenants and agrees that
during the Prohibited Period, he will not (A) solicit any individual who, on the
Date of Termination, is an employee of the Company, to leave such employment,
provided that Employee will not be deemed to have violated this provision if
employees of the Company directly contact Employee regarding employment or
respond to general advertisements for employment, or (B) solicit any client or
customer of the Company, with whom Employee has had direct contact with, or
about whom Employee has Confidential Information, to terminate or modify its
relationship with the Company that exists on the Date of Termination.
Notwithstanding the foregoing, in the event Employee resigns his employment or
is terminated, for any reason, on or after a Change in Control, Employee shall
have no obligations to comply with this Section 8(b)(ii).

(c) Permitted Ownership. Notwithstanding any of the foregoing, Employee shall
not be prohibited from owning 2.5% or less of the outstanding equity securities
of any entity whose equity securities are listed on a national securities
exchange or publicly traded in any over-the-counter market, provided that
neither Employee nor any of his Affiliates, together or alone, has the power,
directly or indirectly, to control or direct or is involved in the management or
affairs of any such corporation that is a Competing Business.

(d) Reasonableness. Employee and the Company agree and acknowledge that the
limitations as to time, geographical area and scope of activity to be restrained
as set forth in this Section 8 are the result of arm’s-length bargaining, are
fair and reasonable, and do not impose any greater restraint than is necessary
to protect the legitimate business interests of the Company in light of (i) the
nature and geographic scope of the Company’s operations; (ii) Employee’s level
of control over and contact with the Company’s business in the Restricted Area;
(iii) the fact that the Company’s business is conducted throughout the
Restricted Area; and (iv) the consideration that Employee is receiving in
connection with the performance of his duties hereunder.

 

12



--------------------------------------------------------------------------------

(e) Relief and Enforcement. Employee hereby represents to the Company that he
has read and understands, and agrees to be bound by, the terms of this
Section 8. It is the desire and intent of the parties hereto that the provisions
of this Section 8 be enforced to the fullest extent permitted under applicable
law, whether now or hereafter in effect. However, to the extent that any part of
this Section 8 may be found invalid, illegal or unenforceable for any reason, it
is intended that such part shall be enforceable to the extent that a court of
competent jurisdiction shall determine that such part, if more limited in scope,
would have been enforceable, and such part shall be deemed to have been so
written and the remaining parts shall as written be effective and enforceable in
all events. Employee and the Company further agree and acknowledge that, in the
event of a breach or threatened breach of any of the provisions of this
Section 8, the Company shall be entitled to immediate injunctive relief, as any
such breach would cause the Company irreparable injury for which it would have
no adequate remedy at law. Nothing herein shall be construed so as to prohibit
the Company from pursuing any other remedies available to it hereunder, at law
or in equity, for any such breach or threatened breach. For purposes of this
Section 8, references to the Company shall include the Company’s Affiliates.

9. General Provisions.

(a) Amendments and Waiver. Other than pursuant to Section 4(d), (i) the terms
and provisions of this Agreement may not be modified or amended, nor may any of
the provisions hereof be waived, temporarily or permanently, unless such
modification or amendment is agreed to in writing and signed by Employee and by
a duly authorized officer of the Company, and such waiver is set out in writing
and signed by the party to be bound by waiver, and (ii) the failure of any party
to enforce any of the provisions of this Agreement shall in no way be construed
as a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms, and a waiver on one occasion shall not be deemed to be a waiver
of the same or any other type of breach on a future occasion.

(b) Withholding and Deductions. With respect to any payment to be made to
Employee, the Company shall deduct, where applicable, any amounts authorized by
Employee, and shall withhold and report all amounts required to be withheld and
reported by applicable law.

(c) Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by Employee as the result of employment by another
employer after the Date of Termination, or otherwise.

(d) Survival. The termination of Employee’s employment shall not impair the
rights or obligations of any party that have accrued prior to such termination
or which by their nature or terms survive termination of the Term, including
without limitation the Company’s obligations under Sections 5 and 6 and
Employee’s obligations under Sections 7 and 8.

(e) No Obligation to Pay. With regard to any payment due to Employee under this
Agreement, it shall not be a breach of any provision of this Agreement for the
Company to fail to make such payment to Employee if by doing so, the Company
violates applicable law.

 

13



--------------------------------------------------------------------------------

(f) Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

(g) Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof and contains all the covenants,
promises, representations, warranties and agreements between the parties with
respect to employment of Employee by the Company. Without limiting the scope of
the preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect. Notwithstanding the foregoing,
the parties expressly acknowledge and agree that Section 7 of the 2010 Agreement
shall survive and continue in full force and effect, and Employee shall abide by
the terms of Section 7 of the 2010 Agreement as if such terms were incorporated
herein.

(h) Successors and Assigns; Binding Agreement. This Agreement shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, permitted assigns, heirs and personal representatives and
estates, as the case may be. Neither this Agreement nor any right or obligation
hereunder of any party may be assigned or delegated without the prior written
consent of the other party hereto; provided, however, that the Company may
assign this Agreement to any of its Affiliates and Employee may direct payment
of any benefits that will accrue upon death. Employee shall not have any right
to pledge, hypothecate, anticipate, or in any way create a lien upon any
payments or other benefits provided under this Agreement; and no benefits
payable under this Agreement shall be assignable in anticipation of payment
either by voluntary or involuntary acts, or by operation of law, except by will
or pursuant to the laws of descent and distribution. This Agreement shall not
confer any rights or remedies upon any person or legal entity other than the
parties hereto and their respective successors and permitted assigns.

(i) Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (i) when received, if delivered personally or by courier,
(ii) on the date receipt is acknowledged, if delivered by certified mail,
postage prepaid, return receipt requested, or (iii) one day after transmission,
if sent by facsimile transmission with confirmation of transmission, as follows:

 

If to Employee, at:

  

[                    ]

  

If to the Company, at:

     

Oasis Petroleum Inc.

Attn: Nickolas J. Lorentzatos

   Senior VP, General Counsel & Corporate Secretary 1001 Fannin Street,
Suite 1500    Houston, Texas 77002

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

14



--------------------------------------------------------------------------------

(j) Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party. The
section headings in this Agreement are for convenience of reference only, and
they form no part of this Agreement and shall not affect its construction.

(k) Assistance in Litigation. During the Term and for a period of four years
following the Date of Termination, Employee shall, if given at least two
(2) weeks notice, furnish such information and proper assistance to the Company
or any of its Affiliates as may reasonably be required by the Company in
connection with any litigation, investigations, arbitrations, and/or any other
fact-finding or adjudicative proceedings involving the Company or any of its
Affiliates, provided that if such assistance is requested after the Date of
Termination: (i) such assistance not unreasonably interfere with Employee’s
employment or other activities or endeavors; and (ii) such assistance not exceed
forty hours in any twelve month period, unless otherwise agreed in writing by
the parties. This obligation shall include, without limitation, to meet with
counsel for the Company or any of its Affiliates and provide truthful testimony
at the request of the Company or as otherwise required by law or valid legal
process. The Company shall reimburse Employee for all reasonable out-of-pocket
expenses incurred by Employee and approved in advance by the Company in
rendering such assistance (such as travel, parking, and meals but not attorney’s
fees). In addition, following the Date of Termination, the Company shall pay the
Employee $300/hr for his time in providing information and assistance in
accordance with this Section 9(k).

(l) Governing Law; Construction; Venue; Jury-Trial Waiver. The parties (i) agree
that this Agreement is governed by and shall be construed and enforced in
accordance with Texas law, excluding its choice-of-law principles, except where
federal law may preempt the application of state law; (ii) agree that this
Agreement is to be construed as a whole, according to its fair meaning, and not
strictly for or against any of the parties; (iii) submit and consent to the
exclusive jurisdiction, including removal jurisdiction, of the state and federal
courts located in Harris County, Texas (or the county where the Company’s
principal executive offices are located if different) for any action or
proceeding relating to this Agreement or Employee’s employment; (iv) waive any
objection to such venue; (v) agree that any judgment in any such action or
proceeding may be enforced in other jurisdictions; and (vi) irrevocably waive
the right to trial by jury and agree not to ask for a jury in any such
proceeding.

(m) Mutual Contribution. The parties to this Agreement have mutually contributed
to its drafting. Consequently, no provision of this Agreement shall be construed
against any party on the grounds that such party drafted the provision or caused
it to be drafted.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Effective Date.

 

OASIS PETROLEUM INC.

By:

 

/s/ Nickolas J. Lorentzatos

Name:

  Nickolas J. Lorentzatos

Title:

 

Senior Vice President, General Counsel

& Corporate Secretary

EMPLOYEE:

/s/ Thomas B. Nusz

Thomas B. Nusz

 

15